This appeal involves the reasonableness of an award of counsel fee in the amount of $350 contained in a final decree of the court of chancery, growing out of a suit for maintenance. Earlier a counsel fee pendente lite in the amount of $1,000 was allowed. This was subsequently reduced to $750 and the item here in question was additional thereto.
Appellant urges (1) that in fixing counsel fee the court disregarded his financial ability to pay the same; (2) that it is excessive and, finally, that it constitutes an abuse of discretion on the part of the trial court.
We have carefully examined the state of case presented to us, together with the briefs of counsel and conclude that the action of the court below in the respect complained of reasonable and proper. The decree is affirmed. *Page 97
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None.